Oliver v Central Park Sightseeing, LLC (2019 NY Slip Op 02788)





Oliver v Central Park Sightseeing, LLC


2019 NY Slip Op 02788


Decided on April 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2019

Acosta, P.J., Manzanet-Daniels, Tom, Oing, JJ.


8974 154950/16

[*1]Wilhelmia Christina Oliver, Plaintiff-Respondent,
vCentral Park Sightseeing, LLC, Defendant-Appellant.


Einbinder & Dunn LLP, New York (Stephanie J. Blumstein of counsel), for appellant.
Mitchell Dranow, Sea Cliff, for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered June 12, 2017, which, insofar as appealed from, denied defendant's motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff was injured when she fell from a bicycle that she rented from defendant. Plaintiff sufficiently alleged that the bicycle's brakes malfunctioned after defendant had negligently inspected and maintained the bicycle, and defendant failed to establish as a matter of law that it has no liability to plaintiff for the negligent maintenance of its bicycle. The bicycle rental agreement relied upon by defendant did not reflect a clear and unequivocal intent to limit its liability for its own
negligence (see Gross v Sweet, 49 NY2d 102 [1979]; Kim v Harry Hanson, Inc., 122 AD3d 529 [1st Dept 2014]).
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2019
CLERK